UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6534


JAMAL BULLOCK,

                 Petitioner - Appellant,

          v.

HERBERT JACKSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:12-cv-00848-RJC)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ * and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jamal Bullock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.


     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
PER CURIAM:

               Jamal   Bullock    seeks   to   appeal    the    district   court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

We    dismiss    the    appeal   for   lack    of   jurisdiction    because   the

notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on January 14, 2013.             The notice of appeal was filed, at the

earliest, on March 19, 2013. *            Because Bullock failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                    We dispense with

oral       argument    because   the   facts    and     legal   contentions   are




       *
       Although an inmate’s notice of appeal ordinarily is deemed
filed on the date he delivered it to prison authorities for
mailing to the court, Houston v. Lack, 487 U.S. 266, 276 (1988),
Bullock’s notice of appeal does not indicate the date on which
this occurred. We conclude, however, that the notice of appeal
can be deemed filed no earlier than March 19, the date Bullock
signed the document.



                                          2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3